Citation Nr: 1520812	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-46 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected right knee disability.

2.  Entitlement to service connection for sciatic nerve disease, including as secondary to service-connected right knee disability.

3.   Entitlement to service connection for a disability manifested by loss of sensation in the right leg, including as secondary to service-connected right knee disability.

4.  Entitlement to service connection for substance-induced mood disorder (claimed as nervous disorder), including as secondary to service-connected right knee disability.

5.  Entitlement to service connection for hip arthralgia, including as secondary to service-connected right knee disability.

6.   Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected right knee disability.

7.  Entitlement to an initial rating in excess of 10 percent prior to January 22, 2009, and in excess of 30 percent from January 22, 2009, for status-post right knee meniscus and anterior cruciate ligament (ACL) knee repair.

8.  Entitlement to an initial compensable rating for scars on anterior and lateral right knee status-post right knee ACL repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2003 and October 2008 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

By a July 2010 Decision Review Officer (DRO) Decision, a 30 percent rating was assigned from January 22, 2009 for the status post right knee meniscus and ACL knee repair.   

The Veteran also had an appeal for service connection for osteoarthritis of the right knee.  In the July 2010 DRO Decision, a separate 10 percent rating for degenerative joint disease of the right knee was granted.  Thus, this is issue is no longer on appeal. 

In April 2014, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a substance-induced mood disorder, lumbar spine disorder, hip arthralgia and increased ratings for right knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a cervical spine disability.

2.  The Veteran is not shown to have sciatic nerve disease.

3.  The Veteran is not shown to have a disability manifested by loss of sensation in the right leg.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Service connection for sciatic nerve disease is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  Service connection for a disability manifested by loss of sensation in the right leg is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records and affording a VA examination. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Cervical Spine Disorder

The Veteran contends that service connection is warranted for a cervical spine disability, to include as secondary to his service-connected right knee disability.

The service treatment records show that in September and October 2001, the Veteran was seen with complaints of neck pain.  An October 2001 treatment record notes that x-rays of the cervical spine were negative.

The Veteran underwent a VA examination of the spine in April 2008.  Physical examination, to include x-rays, revealed a negative musculoskeletal cervical spine examination.  

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a cervical spine disability and, therefore absent the presence of a current disability, service connection cannot be granted.  In support of this conclusion is the April 2008 examination report, which, after complete physical examination of the Veteran with x-rays taken, failed to show any objective evidence of a chronic cervical spine disability.  The Board acknowledges that the Veteran was treated for neck pain during service but there is no current diagnosis of a cervical spine disability.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record does not demonstrate the existence of a current cervical spine  disability. 

The Board notes that the Veteran is competent to state that he suffers from neck pain.  However, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent a diagnosis of a low back disability, service connection cannot be established.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a cervical spine disability that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the diagnosis and etiology of a cervical spine disability is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention regarding the occurrence of and current disability are outweighed by the medical evidence of record.

Sciatic Nerve Disease and Loss of Sensation in Right Leg

The Veteran contends that service connection is warranted for sciatic nerve disease and for loss of sensation in the right leg, to include as secondary to his service-connected right knee disability.

The service treatment records do not show any treatment or findings of sciatic nerve disease or loss of sensation in the right leg.  

The Veteran underwent a VA peripheral nerves examination in September 2008.  He reported the onset of sciatic nerve disease 5 to 6 years ago with severe back low pain.   He stated that he also noticed occasional numbness in his feet.  Motor examination of the lower extremities revealed no impairment.  Sensory examination of the right lower extremity revealed decreased sensation to light touch and pain localized over a patch of skin over the knee otherwise sensory examination was normal.  The examiner opined that there was no evidence of sciatic neuropathy on examination.   

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from sciatic nerve disease and, therefore absent the presence of a current disability, service connection cannot be granted.  In support of this conclusion is the September 2008 VA examination report, which, after complete physical examination of the Veteran failed to show any objective evidence of sciatic nerve disease.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record does not demonstrate the existence of a current sciatic nerve disease. 

Also, the Board cannot find that entitlement to service connection for loss of sensation in the right leg is warranted.  Although the September 2008 VA examination report revealed a finding of decreased sensation to light touch and pain localized over a patch of skin over the knee, there is no confirmed diagnosis of any disability manifested by loss of sensation in the right leg.  Thus, the Board cannot conclude that such a disorder currently (or at any time during the appeal period) exists.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for a disability manifested by loss of sensation in the right leg is not established.  See Brammer, supra.

Significantly, there is no evidence of record, other than the Veteran's own statements that he has sciatic nerve disease and loss of sensation in the right leg that is related to a period of active service or to his service-connected right knee disability.  Although a layperson is competent to testify only as to the observable symptoms of a disorder, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology, unless such a relationship is one to which a layperson's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the lack of any medical evidence is more probative of the issues, and that it outweighs any lay statements.  Accordingly, the Veteran's claims must be denied.

The Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a cervical spine disability, sciatic nerve disease and a disability manifested by loss of sensation in the right leg and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for sciatic nerve disease is denied.

Entitlement to service connection for a disability manifested by loss of sensation in the right leg is denied.


REMAND

With respect to the issues remaining on appeal, the Board is of the opinion that additional evidentiary development is needed before rendering decisions on the merits of the claims.

Mood Disorder Claim

The Veteran contends that his substance-induced mood disorder is secondary to his service-connected right knee disability.  Service connection may be granted, on a secondary basis, for a disability, to include alcohol or drug abuse, which is proximately due to, or the result of an established service-connected disorder. Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; VAOPGCPREC 2-98; Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, an opinion is necessary regarding whether the Veteran's substance-induced mood disorder is secondary to his service-connected right knee disability.

Hip Arthralgia and Lumbar Spine Claims 

The Veteran was provided a VA joints examination in March 2008.  After evaluating the Veteran, the examiner diagnosed bilateral hip subtrochanteric bursitis.  The examiner opined that the Veteran's hip condition was not due to his service-connected right knee disability.  However, the examiner did not provide a specific opinion as to whether the Veteran's bilateral hip condition is aggravated by the service-connected right knee disability.  

The Veteran was also provided a VA spine examination in April 2008 and was diagnosed as having lumbar spine degenerative joint disease.  The examiner opined that the Veteran's lumbar spine condition was due to his service-connected right knee disability.  However, an opinion on aggravation was not provided.    

Based on the evidence of record, the Board finds that the Veteran should be afforded a new VA examination to clarify the nature and etiology of his hip and lumbar spine disabilities.

Increased Ratings for Right Knee Disabilities

The Board notes that Disability Benefits Questionnaire (DBQ) of the right knee dated in May 2013 has been associated with the record since the RO last issued   Statements of the Case (SOC) in September 2009 with respect to the right knee scar and in July 2010 with regard to the status-post right knee meniscus and ACL repair on appeal.   There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  Therefore, the Board finds that that a remand is warranted so that the AOJ considers this additional evidence with respect to the right knee disability claims on appeal.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed substance-induced mood disorder. The RO should send the Veteran's claims file and a copy of this REMAND to the examiner for review, and the report should reflect that such review occurred. All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's substance-induced mood disorder is caused or aggravated (permanently increased in severity beyond the natural progress of the disease) by his service-connected right knee disability.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

2.  Schedule the Veteran for a VA joints examination to determine the current nature of any lumbar spine and hip arthralgia disabilities and to obtain an opinion as to whether any disability is secondary to his service-connected right knee disability.  All necessary tests should be performed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

 Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

The examiner should provide an opinion as to whether a lumbar spine disability is at least as likely caused by or aggravated by the service-connected right knee disability as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner should also provide an opinion as to whether hip arthralgia is at least as likely caused by or aggravated by the service-connected right knee disability as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

3.  Readjudicate the claims on the merits.  In particular, with respect to the right knee disability claims on appeal, consideration must be given to the May 2013 DBQ of the right knee since the issuance of the Statements of the Case in September 2009 and in July 2010.  If the benefits sought are not granted, provide the Veteran and his representative with a Statement of the Case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


